United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1132
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                Austin Rockwood

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Western
                                 ____________

                         Submitted: September 19, 2022
                            Filed: October 3, 2022
                                [Unpublished]
                                ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Austin Rockwood pled guilty to possessing a firearm as a felon, and the
district court 1 sentenced him to 72 months imprisonment, followed by 3 years of


      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
supervised release. Rockwood appeals his sentence. Having jurisdiction under 28
U.S.C. § 1291, we affirm.

       On appeal, Rockwood argues only that the district court erred in calculating
his base offense level under United States Sentencing Guidelines (USSG)
§ 2K2.1(a)(4)(A). Specifically, Rockwood asserts that under the categorical
approach his prior Iowa conviction for possession of marijuana with intent to
distribute, in violation of Iowa Code § 124.401(1)(d), cannot serve as a predicate
controlled substance offense for the purposes of USSG § 2K2.1(a)(4) because, at the
time of his previous conviction, Iowa law criminalized the possession of hemp,
which is broader than the definition of marijuana in the Controlled Substances Act
(CSA). “On appeal, we review de novo whether a prior conviction qualifies as a . . .
controlled substance offense under the Guidelines.” United States v. Williams, 926
F.3d 966, 969 (8th Cir. 2019).

       Rockwood concedes that his argument is identical to the argument this Court
rejected in United States v. Jackson, No. 20-3684, 2022 WL 303231, at *2 (8th Cir.
Feb. 2, 2022) (per curiam) (holding that the defendant’s “uncontested prior
marijuana convictions under the hemp-inclusive version of Iowa Code
§ 124.401(1)(d) categorically qualified as controlled substance offenses” for his base
offense level calculation). During the pendency of Rockwood’s appeal, this Court
adopted Jackson’s reasoning by published opinion in United States v. Bailey, 37
F.4th 467, 469-470 (8th Cir. 2022).2 Accordingly, Rockwood’s argument is
foreclosed by the decision of the Bailey panel. See United States v. Anderson, 771
F.3d 1064, 1066 (8th Cir. 2014) (“[I]t is a cardinal rule in our circuit that one panel
is bound by the decision of a prior panel.” (alteration in original) (citation omitted)).

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________

      2
      In his brief, Rockwood likewise concedes that his argument is identical to the
argument raised in Bailey, though that case had not yet been decided. See
Appellant’s Br. ii n.1.
                                       -2-